Citation Nr: 0714872	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-00 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected left 
leg disability.

4.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected left 
leg disability.

5.  Entitlement to service connection for a degenerative disc 
disease (DDD) of the spine, to include as secondary to 
service-connected left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

Subsequently, the veteran's appeal has been advanced on the 
Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed bilateral hearing loss is not 
etiologically linked to the veteran's service or any incident 
therein.

3.  Any currently diagnosed bilateral tinnitus is not 
etiologically linked to the veteran's service or any incident 
therein.

4.  Any currently diagnosed right hip arthritis did not have 
its onset in service or within one year thereafter and is 
attributable to age-related degenerative arthritis and has 
not been etiologically linked to the veteran's service, any 
incident therein or to his service-connected disabilities.

5.  Any currently diagnosed left hip arthritis did not have 
its onset in service or within one year thereafter and is 
attributable to age-related degenerative arthritis and has 
not been etiologically linked to the veteran's service, any 
incident therein or to his service-connected disabilities.

6.  Any currently diagnosed DDD of the spine did not have its 
onset in service or within one year thereafter and has not 
been etiologically linked to the veteran's service, any 
incident therein or to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

3.  Right hip arthritis was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 
(2006).

4.  Left hip arthritis was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 
(2006).

5.  DDD of the spine was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in a June 2003 letter, the RO provided 
the veteran with notice regarding what information and 
evidence was needed to substantiate his claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertained to the claims.  The 
August 2003 rating decision denied service connection for 
bilateral hearing loss, bilateral tinnitus, right and left 
hip disabilities and a low back disability.  Thus, the Board 
concludes that the RO provided appropriate notice of the 
information or evidence needed in order to substantiate the 
claims prior to the initial decision.  In view of this, the 
Board finds that VA's duty to notify has been fully satisfied 
with respect to these claims.  

With regard to notice regarding the five elements of an 
appeal, the Board observes that the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish disability ratings or effective dates for any of 
the alleged disabilities.  Despite the inadequate notice 
provided to the veteran on these latter elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Concerning this, as the Board has 
concluded below that the preponderance of the evidence is 
against the appellant's claims for service connection, any 
question as to the appropriate disability ratings or 
effective dates to be assigned is rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA and private medical records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the appellant's claims.  VA is not on notice of any evidence 
needed to decide the claims which have not been obtained or 
which VA has not notified the veteran of its inability to 
obtain such evidence and advised him that it was his 
responsibility to obtain such evidence.  In correspondence 
received in April and May 2006, the veteran indicates that he 
has no other information or evidence to submit to 
substantiate his claims.  Moreover, VA medical examination 
reports are of record in conjunction with this appeal.  
38 C.F.R. § 3.159(c)(4).  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case. 



Analysis

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis and organic diseases of 
the nervous system).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Bilateral Hearing Loss and Tinnitus

The veteran contends that he currently has bilateral hearing 
loss and tinnitus as a result of his exposure to loud noises 
in service in an amphibious force and aboard ships.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

While the evidence reveals that the veteran currently suffers 
from bilateral hearing loss as defined by 38 C.F.R. § 3.385, 
the competent, probative evidence of record does not 
etiologically link the veteran's current disability to his 
service or any noise exposure therein.  In fact, the December 
2004 VA audio examiner opined that the veteran's current 
bilateral hearing loss is not likely the result of his 
inservice exposure to noise.  His rationale was based on a 
medical history obtained from the veteran and a review of the 
claims file in conjunction with the examination.  There are 
no reports of record which contradict this opinion.  The 
Board finds that this is the only probative evidence of 
record concerning the etiology of his bilateral hearing loss.

Likewise, although the evidence of record indicates the 
veteran currently suffers from bilateral tinnitus, the 
competent, probative evidence of record does not 
etiologically link his current disability to his service or 
any noise exposure therein.  Again, the December 2004 VA 
audio examiner opined that the veteran's current tinnitus is 
not likely the result of his inservice noise exposure, noting 
its relatively recent onset just 15-years before.  The 
examiner's opinion and rationale were based on a medical 
history obtained from the veteran and a review of the claims 
file in conjunction with the examination.  There are no 
reports of record which contradict this opinion.  The Board 
finds that this is the only probative evidence of record 
concerning the etiology of his bilateral tinnitus.

Although the veteran believes his currently diagnosed 
bilateral hearing loss and tinnitus are the results of his 
exposure to noise in service, he is not competent to provide 
evidence that requires medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the claims for service 
connection for bilateral hearing loss and bilateral tinnitus 
must be denied.

Right Hip and Left Hip Disabilities and DDD of the Spine

Although the veteran claims to have developed right and left 
hip disabilities, as well as a low back disability secondary 
to his service-connected residuals of a left tibia fracture, 
the Board finds that the preponderance of the evidence is 
against his claims.  While the evidence reveals that he has 
current right and left hip arthritis and DDD of the lumbar 
spine, the preponderance of the competent evidence of record 
does not etiologically link the veteran's current bilateral 
hip and low back disabilities to his service or to his 
service-connected residuals of the left tibia fracture.  In 
this regard, the Board acknowledges the October 2003 private 
physician's opinion that the veteran's left hip arthritis was 
related to the residuals of his left tibia fracture because 
of an associated leg length discrepancy.  However, the 
examiners who conducted the January 2005 and April 2006 VA 
orthopedic examinations, after reviewing the veteran's claims 
file in conjunction with physical examinations, noted the 
veteran had no documented significant gait abnormality and 
opined that his bilateral hip and low back disabilities were 
unlikely the direct or proximate result of his service-
connected residuals of a left tibia fracture.  The April 2006 
examiner further opined that the X-ray evidence of the 
veteran's bilateral hip arthritis was more consistent with 
age-related mild degenerative arthritis than what "would be 
expected to be seen with an antalgic gait or a compensation 
or compensatory gait degenerative change."  The Board finds 
the VA examiners' opinions more probative than the private 
physician's, as they were based on a review of his claims 
file and the examiners provided rationale for their opinions.  
Moreover, service medical records show no relevant bilateral 
hip or low back complaints, findings, treatment or diagnoses 
at any time during the veteran's period of service and there 
is no evidence of bilateral hip arthritis or DDD of the spine 
prior to 2001, more than 50 years after his discharge from 
service.  The Board finds this gap in time significant, and 
it weighs against the existence of a link between the 
veteran's bilateral hip arthritis and DDD of the spine and 
his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

As noted above, although the veteran believes his currently 
diagnosed bilateral hip arthritis and DDD of the spine are 
secondary to his service-connected residuals of a tibia 
fracture, he is not competent to provide evidence that 
requires medical knowledge.  See Grottveit, supra; Espiritu, 
supra.  Accordingly, the claims for service connection for 
right and left hip arthritis, as well as for DDD of the spine 
must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.

Service connection for right hip arthritis is denied.

Service connection for left hip arthritis is denied.

Service connection for DDD of the spine is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


